NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2018* 
                                Decided August 30, 2018 
                                              
                                         Before 
 
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐1133 
 
ERIN JESSICA EILER                  Appeal from the United States District 
      Plaintiff‐Appellant,          Court for the Northern District of Illinois, 
                                    Eastern Division. 
                                     
      v.                            No. 16 C 4665 
                                     
SOUTH DAKOTA HUMAN SERVICES         Amy J. St. Eve, 
CENTER and EQUAL EMPLOYMENT         Judge. 
OPPORTUNITY COMMISSION, 
      Defendants‐Appellees. 
                             O R D E R  

        The South Dakota Human Services Center declined to hire Erin Eiler. She 
responded by suing the Center and the Equal Employment Opportunity Commission, 
alleging that the Center did not hire her because she was disabled, and the EEOC failed 
to rectify that problem. The district court dismissed her complaint. Because it correctly 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1133                                                                              Page 2 
 
reasoned that it did not have personal jurisdiction over the Center and that Eiler neither 
timely served the EEOC nor stated a valid claim against it, we affirm. 
         
        The Center rejected Eiler’s application to work as a counselor. She filed a charge 
of discrimination at the South Dakota Department of Labor and Regulation, alleging 
that the Center did not select her because of an unspecified disability. When the 
Department dismissed the charge after finding no violation, it informed her that she 
could request review by the EEOC. Eiler did so by turning to the Chicago office of the 
EEOC, which issued her a right‐to‐sue letter after adopting the Department’s findings. 
         
        Dissatisfied with the lack of administrative relief, Eiler sued the Center and the 
EEOC in the Northern District of Illinois under various employment statutes including 
the Americans with Disabilities Act, 42 U.S.C. §§ 12101–12213. She alleged that the 
“defendant interfered with the plaintiff’s exercise of and equal enjoyment of rights by 
discriminating against plaintiff based on disabilities.” Eiler applied to proceed in forma 
pauperis, but the district court denied her request and, once she failed to pay the filing 
fee, dismissed her lawsuit. We affirmed that decision as a valid exercise of discretion. 
Eiler v. S. D. Human Servs. Ctr., 676 F. App’x 595, 596 (7th Cir. 2017).  
         
        When Eiler later paid the filing fee, the district judge reopened the case to 
consider other preliminary issues. The judge first granted Eiler more time to serve the 
defendants, requiring service by October 20, 2017. Then, two months after that deadline 
passed, the judge dismissed the case. The EEOC was dismissed from the suit because 
Eiler had not properly served it by the deadline. Furthermore, because Eiler did not 
allege that she had pursued an employment relationship with the EEOC, Eiler stated no 
claim under the ADA, the only possibly applicable law. Finally, the court lacked 
personal jurisdiction over the Center because it operated only in South Dakota. 
         
        On appeal, Eiler first argues that the district court denied her due process when 
it charged her a filing fee. But we resolved this issue in her last appeal, see Eiler, 676 F. 
App’x at 596, and Eiler is precluded from relitigating it. Bravo‐Fernandez v. United States, 
137 S. Ct. 352, 358 (2016). 
         
        Eiler next turns to her claim against the EEOC. She asserts in her brief on appeal 
that she eventually served the EEOC; therefore, she argues, her failure to meet the 
deadline for service of process should not be cause for dismissal. Under Federal Rule of 
Civil Procedure 4(i)(1) and (2), Eiler had to deliver process to three different offices by 
the court‐ordered deadline of October 20: the EEOC’s office, the United States Attorney 
No. 18‐1133                                                                             Page 3 
 
in Chicago, and the Attorney General of the United States. She explains that she 
delivered process to the EEOC’s office before October 20, but she concedes that she was 
eleven days late in serving the other two offices. A district court does not abuse its 
discretion by enforcing a service‐of‐process deadline if the plaintiff offers no valid 
excuse for non‐compliance with the deadline. Cardenas v. City of Chicago, 646 F.3d 1001, 
1007 (7th Cir. 2011). And Eiler offers none. She says only that she attempted service in 
April 2016 when she asked the EEOC to waive formal service. But she admits that a 
year later she was still “waiting on a signed waiver of service of summons that never 
came.” Attempted service (including a hope that the defendant will waive service) is 
not actual service of process. Williams v. Illinois, 737 F.3d 473, 475–76 (7th Cir. 2013). 
After already granting one extension of time to serve and receiving no valid reason for 
another, the district court reasonably dismissed the claim against the EEOC for lack of 
proper service. See Cardenas, 646 F.3d at 1007. 
         
        In any event, Eiler’s suit against the EEOC fails on the merits. The ADA—the 
only statute that she invokes on appeal—prohibits employers from discriminating 
against job applicants and employees. 42 U.S.C. § 12112(a). But Eiler did not allege that 
she applied for a job at the EEOC or had an existing employment relationship with the 
agency. Therefore, she did not state a claim that the EEOC violated the employment 
provisions of the ADA. See id.; Clackamas Gastroenterology Assocs., P. C. v. Wells, 538 U.S. 
440, 449–51 (2003). And to the extent that Eiler is suing the EEOC for failing to process 
her charge satisfactorily, the law provides no private right to sue over such an alleged 
injury. See Jordan v. Summers, 205 F.3d 337, 342 (7th Cir. 2000). 
         
        That brings us to the dismissal of Eiler’s claim against the Center for lack of 
personal jurisdiction. Eiler invokes the Illinois Long Arm Statute, which permits the 
exercise of personal jurisdiction if it is allowed under the Illinois and United States 
Constitutions. 735 ILCS 5/2‐209(c). There is “no operative difference” between the two 
constitutional limits. Mobile Anesthesiologists Chicago, LLC, v. Anesthesia Assocs. of Houston 
Metroplex, P.A., 623 F.3d 440, 443 (7th Cir. 2010). For purposes of personal jurisdiction, 
Eiler must show that the Center has enough “minimum contacts” with Illinois “such 
that the maintenance of the suit does not offend ‘traditional notions of fair play and 
substantial justice.’” Intʹl Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting 
Milliken v. Meyer, 311 U.S. 457, 463 (1940)). 
         
        Eiler argues that two “contacts” establish personal jurisdiction over the Center 
within Illinois, but neither one is availing. First, she observes that she is a resident of 
Illinois; she argues that because the Center had contact with her, she thus established 
No. 18‐1133                                                                          Page 4 
 
the Center’s minimum contacts with Illinois. But a “plaintiff’s mere residence in the 
forum state” does not give a court personal jurisdiction over an out‐of‐state defendant. 
Mobile Anesthesiologists, 623 F.3d at 447. The “defendant himself” must initiate contacts 
with the forum state. Walden v. Fiore, 571 U.S. 277, 284 (2014). And Eiler has not shown 
that the Center initiated any contacts with her; rather she contacted the Center. Second, 
Eiler points to the EEOC, which has an office in Chicago. But again she, not the Center, 
contacted the EEOC. When the only link a defendant has to the forum state is a plaintiff 
who sought out the defendant, personal jurisdiction does not exist. See id; Brook v. 
McCormley, 873 F.3d 549, 553 (7th Cir. 2017). 
        
       We have considered Eiler’s other contentions, and none has merit. 
        
       The judgment of the district court is AFFIRMED.